Citation Nr: 0517145	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  99-22 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1996, for the award of a 60 percent evaluation for 
lumbosacral strain with arthritis and with spinal stenosis 
and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from December 1945 to 
April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Huntington, 
West Virginia, Regional Office (RO) that granted an increased 
disability rating of 60 percent for service-connected 
lumbosacral strain with arthritis, with spinal stenosis and 
radiculopathy.  Appellant contends that an earlier effective 
date should be assigned for the increased rating.

Appellant testified in a hearing before RO's Hearing Officer 
in April 1998.  A transcript of that testimony has been 
associated with the file.

This claim was remanded for further development in April 
2004.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant was granted service connection with a 10 
percent disability rating in 1950.  His disability rating was 
increased to 20 percent in May 1991.
  
2.  Appellant's request for higher rating in excess of 20 
percent was received in August 1996.  A VA medical 
examination on October 23, 1996, showed symptoms of 
intervertebral disc syndrome determined to be compensable at 
60 percent.  A rating decision in August 1998 awarded an 
increased rating of 60 percent, effective the date of the 
examination.

3.  Increased rating can be granted for one year prior to 
August 1996 if entitlement to the increased rating was 
ascertainable during that period.  A VA computed tomography 
(CT) scan on May 15, 1996, showed that appellant had marked 
degenerative disc disease involving the entire lumbar spine, 
with suggestion of spinal stenosis, disc bulge, and the 
presence of extensive hypertrophic anterior spur formation 
involving the entire lumbar spine.  This is the first 
occasion in which it was ascertainable that appellant had 
pronounced intervertebral disc syndrome.  


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, the 
criteria for a rating of 60 percent for lumbosacral strain 
with arthritis, with spinal stenosis and radiculopathy, were 
met as of May 15, 1996, but no earlier.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.63, 4.71a, Diagnostic Codes 5003, 5285, 5292, 
5293, 5295 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision in this case was made prior to enactment 
of the VCAA, but the appeal was pending before the Board on 
the date of enactment of the VCAA.  The VCAA accordingly 
applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the rating decision under appeal 
(granting increased disability with a disputed effective 
date) was issued in August 1998.  The original rating 
decision, the Statement of the Case (SOC) in October 1999, 
and the Supplemental Statement of the Case (SSOC) in November 
2004 all listed the evidence on file that had been considered 
in formulation of the decision.  RO sent appellant a VCAA 
duty-to-assist letter in April 2004, after enactment of the 
VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  Appellant was afforded a hearing before the RO's 
Hearing Review Officer in which to submit evidence and 
argument in support of his claim.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file, and show 
that appellant sustained a compression fracture to the spine 
in a jeep accident overseas in May 1947.  Appellant was 
medically evacuated to the United States for treatment.  
Appellant received a regular discharge without notation of 
disability.

Appellant had a VA medical examination in May 1951 that 
diagnosed chronic lumbosacral strain consequent to the in-
service back injury.  A rating decision of July 1951 granted 
service connection and assigned a rating of 10 percent.

Appellant submitted a claim for increased rating in February 
1991.  He had a VA medical examination in March 1991, during 
which he reported low back pain for the past 45 years, 
becoming worse during the previous 5 years.  Appellant 
reported that pain began to radiate down his left leg 3 to 4 
years previously.  The examiner noted no tenderness of the 
lumbosacral spine, but all movements were very painful and 
grossly restricted.  Forward flexion was limited to 40 
degrees, backward extension was less than 40 degrees, and 
lateral flexion and rotation were limited to 15 degrees.  An 
X-ray revealed an impression of marked degenerative changes 
in the lumbosacral spine.  The examiner's diagnosis was 
lumbosacral strain, with degenerative disc disease with 
radiculopathy to the left leg.

Based on the VA medical examination above, and also on 
treatment records from the Clarksburg VA Medical Center, RO 
issued a rating decision in February 1991 that increased the 
disability rating to 20 percent.

Appellant testified before RO's Hearing Officer in July 1991.   
Appellant described current combined disabilities of heart 
condition, weakness in the lower extremities, and back pain.  
Appellant testified that he needed help dress to and to 
bathe.  Appellant's companion, Ms. T, confirmed that she had 
to help appellant get out of bed, dress, and dry himself 
after bathing.  Appellant was able to drive himself in a 
truck with clutch and manual shift.

Appellant had a VA medical examination in August 1991 in 
which he complained of low back pain with prolonged sitting 
and standing, inability to lift any weight, and pain and 
discoloration of the left leg.  Appellant also complained of 
difficulty in performing self-care (dressing and bathing) and 
in coping with stairs, chairs, and automobiles.  On 
examination there was no deformity or tenderness of the back.  
Flexion was fingertips-to-patella, extension was to 20 
degrees, lateral bending was 30 degrees to the left without 
pain and 20 degrees to the right with pain, and rotation was 
to 20 degrees.  Appellant complained of pain at limits of 
motion, especially flexion.  Straight leg raising was 80 
degrees on the right with some non-radiating back pain, and 
the same on the left at 45 degrees.  X-ray provided an 
impression of advanced degenerative changes at all levels, 
with huge bridging osteophytes.  The examiner's diagnosis was 
advanced degenerative arthritis of the lumbosacral spine.

RO considered the testimony and the medical examination 
above, but issued a rating in September 1991 that continued 
the 20 percent rating.

The file contains an examination by Dr. M.K. in November 
1991.  Appellant complained of exertional dyspnea, occasional 
chest pain, and back and leg pain.  Examination of the legs 
showed edema bilaterally.  Examination of the spine showed 
tenderness in the lumbosacral area.  Left straight leg 
raising was positive at 45 degrees, and right straight leg 
raising was negative for sciatica.   Dr. M.K.'s assessment 
was degenerative joint disease of the lumbar spine with 
possible left lumbar radiculopathy.

Appellant testified before RO's Hearing Officer in March 
1992.  Appellant reported that physicians at the VA medical 
center wanted to operate on his back, but he declined surgery 
and was given pain-relieving medications.  Appellant reported 
persistent pain radiating into his legs, and limitation of 
motion to the degree that he was unable to stoop, bend, or 
stand up or sit down unassisted.  Appellant stated that he 
recently had an accident wherein his truck rear-ended another 
person because appellant was unable to move his foot onto the 
brake pedal.  

Appellant had a VA X-ray of the lumbosacral spine on May 15, 
1996, that revealed an impression of marked degenerative disc 
disease involving the entire lumbar spine, with suggestion of 
spinal stenosis, disc bulge, and the presence of extensive 
hypertrophic anterior spur formation involving the entire 
lumbar spine.

Appellant testified before the RO's Hearing Officer in August 
1996 in regard to several unrelated issues, and during the 
course of that hearing he informed the Hearing Officer that 
he wanted to reopen his claim for increased rating for his 
back disorder.

Appellant had a VA medical examination on October 23, 1996.  
Appellant arrived in a wheelchair, but was able to stand up 
and ambulate with difficulty.  Appellant reported that his 
back began to bother him in 1965 and became progressively 
worse thereafter.  Appellant had another back injury in 1961.  
Appellant complained of pain across the gluteal region to the 
mid-coccyx area.  Appellant had forward flexion to 40 
degrees, backward extension to 15 degrees, right and left 
lateral to 15 degrees, and minimal rotation bilaterally.  
There was consistent lumbosacral pain with motion.  Straight 
leg raising from a lying position was to 75 degrees on the 
right leg and 85 degrees on the left leg; straight leg 
raising from a sitting position was to 90 degrees 
bilaterally.  X-rays showed degenerative changes in the 
lumbosacral spine.  The examiner's diagnosis in relevant part 
was as follows.  (1) Traumatic arthritis.  (2) Extensive 
degenerative joint disease.  (3) Severe pain to coccyx and 
gluteal areas, etiology unknown.     

The file contains a letter from appellant's companion and 
caretaker J.T., dated August 1997.   The letter states that 
appellant's condition was deteriorating rapidly, and that 
appellant's condition was currently manifested by constant 
severe pain in the buttocks and left leg.  Further, 
appellant's mobility had become severely reduced and he was 
now in daily danger of falling and injuring himself.

Appellant had a VA MRI of the lumbosacral spine in August 
1997 that produced an impression of diffuse disc bulge and 
facet arthropathy resulting in severe spinal stenosis at L3-4 
and L4-5, and a smaller disc bulge resulting in moderate-to-
severe spinal stenosis at L203.  There was also an impression 
of severe bilateral neural foraminal stenosis at L4-5 and 
moderate bilateral neural at L3-4.  
 
Appellant testified before RO's Hearing Officer in April 
1998.  Appellant testified that VA provided him a wheelchair 
because of his spine and left leg disabilities.  Appellant 
also wore prosthetic shoes because his left leg was shorter 
than his right leg, and in fact the entire left leg and foot 
were shrinking due to atrophy.  Appellant had difficulty 
walking because his left hip would give out and cause him to 
fall, so appellant had both crutches and a cane to help him 
walk when not in a wheelchair.  Appellant described constant 
severe pain and muscle spasms, radiating down the left leg 
all the way to his toes.  Appellant took prescription 
medication for the back pain, without which the pain would be 
unbearable.  Appellant also described numbness of the hands 
and arms, especially the left arm, that he attributed to his 
back disorder.    

Appellant had a VA medical examination (peripheral nerves 
protocol) in April 1998.  Appellant complained of chronic 
pain beginning in the left flank, extending to the buttock 
and then to the entire left lower extremity.  Appellant 
stated that movement could precipitate the pain but it was 
largely unpredictable.  Appellant complained of numbness from 
mid-forearm to fingertips bilaterally, and stated that severe 
back pain would render him incontinent at least every three 
to five days.  He stated that he was unable to lift either 
leg, that the right leg was not as numb as the left leg, and 
that he had no motor control.  The examiner conducted a 
physical examination, to include range of motion testing, and 
noted the results.  The examiner noted that X-rays in October 
1996 had shown degenerative changes in the lumbosacral spine.  
The examiner's diagnosis in relevant part was as follows. (1) 
Traumatic fracture in service of T11, T12, L1, and L5.  (2) 
Severe spinal stenosis of the lumbar spine in the area of 
prior trauma, with bilateral radiculopathy and neuropathy.  
(3) Severe pain secondary to spinal changes.

A Hearing Officer's Decision in August 1998 increased the 
disability rating from 20 percent to 60 percent.  The 
decision changed the designation of the service-connected 
disability from "lumbosacral strain with arthritis and 
limited range of motion" to "lumbosacral strain with 
arthritis, with spinal stenosis and radiculopathy."  The 
effective date of the increase was October 23, 1996, the date 
of the VA medical examination that diagnosed spinal stenosis 
and radiculopathy.  The rating decision stated that 
longitudinal review of the evidence failed to disclose any 
symptomatology that would support a rating of more than 20 
percent prior to the VA medical examination of October 23, 
1996.  The same rating decision granted individual 
unemployability and entitlement to Dependent's Educational 
Assistance, both effective October 23, 1996.  
 
III.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier that the date of receipt of application therefore."  
38 U.S.C.A. § 5110.  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award for compensation based on an original claim "will be 
the date of receipt of the original claim or the date the 
entitlement arose, whichever is later."   38 C.F.R. § 3.400.  

In the case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of 
the claim, or the date the entitlement arose, whichever is 
later.  However, if the claim is filed within one year of the 
date that evidence shows an increase in the disability rating 
has occurred, the earliest date of which an increase is 
factually ascertainable will be used, not necessarily the 
date of receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) 
and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
An increase cannot be assigned before it is clinically 
established.  38 C.F.R. § 3.400  Evidence in the claims file 
showing that an increase was ascertainable up to one year 
before the claim was filed will be dispositive.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); Scott v. Brown, 7 
Vet. App. 184, 188 (1994); VAOPGCPREC 12-98.

In this case, the claim for increased rating was received on 
August 19, 1996, so earlier effective date is possible if 
there is evidence that entitlement to the increase was 
medically ascertainable between August 19, 1995, and October 
23, 1996.  Moreover, an earlier effective date could be 
assigned in clinically established in view of the ongoing 
appeal since 1993.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4.  Schedular 
rating itself is recognition that the claimant's industrial 
capacity is impaired to some degree.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The VA schedule of ratings 
applies unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  In this case, the matter under appellate 
review is whether the criteria for a rating of 60 percent for 
the service-connected disability were ascertainable during 
the period in question.  The Board has accordingly reviewed 
all medical evidence pertaining to appellant's disability, 
but places the greatest probative value on the evidence 
addressing that period.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Traumatic arthritis (Diagnostic Code 5010) when substantiated 
by X-rays is rated as degenerative arthritis.  Degenerative 
arthritis (Diagnostic Code 5003) is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rate as follows.  Special 
considerations apply in the absence of limitation of motion, 
or when the limitation of motion is noncompensable, but as 
noted below both disabilities have compensable limitation of 
motion and the special considerations accordingly do not 
apply. 

The relevant contemporaneous rating criteria were as follows 
in 38 C.F.R. § 4.71a (1996):

Diagnostic Code 5003 (degenerative arthritis): rate on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

Diagnostic Code 5285 (residuals of fracture of the vertebra):  
For a rating of 60 percent: without cord involvement; 
abnormal mobility involving neck brace (jury mast).  For a 
rating of 100 percent: with cord involvement, bedridden, or 
requiring long leg braces; consider special monthly 
compensation and with lesser involvements rate for limited 
motion, nerve paralysis.  In other cases:  rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.

Diagnostic Code 5292 (limitation of motion of the lumbar 
spine):  For a rating of 10 percent: slight limitation of 
motion.  For a rating of 20 percent: moderate limitation of 
motion.  For a rating of 40 percent: severe limitation of 
motion.  

Diagnostic Code 5293 (intervertebral disc syndrome): For a 
rating of 10 percent: mild symptoms.  For a rating of 20 
percent: moderate symptoms with recurring attacks.  For a 
rating of 40 percent: severe symptoms, recurring attacks with 
intermittent relief.   For a rating of 60 percent: 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Diagnostic Code 5295 (lumbosacral strain): For a rating of 10 
percent: with characteristic pain on motion.  For a rating of 
20 percent: with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  For a rating of 40 percent: severe symptoms, with 
listing of the whole spine to opposite side, positive 
Goldtwhaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Criteria for pain are applicable to all the diagnostic codes 
described above, since all, including the rating criteria for 
IVDS, are based at least in part on limitation of range of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

Comparing the rating criteria above to the medical evidence 
on file pertaining to the period August 19, 1995, to October 
23, 1996, the Board finds that that the increased disability 
was ascertainable on May 15, 1996.  On that date, a VA CT 
scan revealed an impression of marked degenerative disc 
disease involving the entire lumbar spine, with suggestion of 
spinal stenosis, disc bulge, and the presence of extensive 
hypertrophic anterior spur formation involving the entire 
lumbar spine.  This closely approximates the schedular 
criteria for a 60 percent rating under Diagnostic Code 5293 
(IVDS) under which the 60 percent rating was subsequently 
granted effective October 1996.  Since this evidence was 
ascertainable within the year immediately prior to 
appellant's claim for increased rating (in August 1996), the 
higher rating may be assigned effective the date that the CT 
scan was performed.  It is noted that this was the first 
evidence of stenosis and the significant back deterioration 
on file.  Following these May findings, there is significant 
limitation of motion and function shown clinically for the 
first time on subsequent examination.  As a result, there is 
no basis for assigning an earlier effective date.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization, or 
significant impact on employment during this time period to a 
degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
schedular criteria for higher rating were ascertainable on 
May 15, 1996.  For this reason, the doctrine of reasonable 
doubt is for application and an earlier effective date for 
the increased rating is warranted.


ORDER

An earlier effective date of May 15, 1996, but no earlier, is 
granted for a rating of 60 percent for lumbosacral strain 
with arthritis, spinal stenosis, and radiculopathy, subject 
to the law and regulations governing the award of monetary 
benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


